PER CURIAM.
The former husband seeks review of a final order modifying provisions relating to the care and custody of the parties’ son contained in the final judgment of dissolu*606tion of marriage and subsequent orders. We have carefully considered all of the former husband’s complaints, and conclude they are without merit. Accordingly, we affirm the final order of modification. We also reiterate the trial court’s admonition that the parties, and especially the former husband, conduct themselves in such a way as to further the best interests of their son.
AFFIRMED.
WEBSTER, DAVIS, and VAN NORTWICK, JJ., concur.